NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ERIC LYNN BROWN, AKA Eric L.                    No.    17-15113
Brown,
                                                D.C. No. 1:14-cv-01905-LJO-MJS
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

MATTHEW CATE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      California state prisoner Eric Lynn Brown appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2012) (dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We

may affirm on any basis supported by the record, Thompson v. Paul, 547 F.3d

1055, 1058-59 (9th Cir. 2008), and we affirm.

      Dismissal of Brown’s claims against Doe defendants and defendants Cate,

Clark, Johnson, and Lopez was proper, because it would not have been clear to

every reasonable official that Brown’s heightened exposure to Valley Fever was

unlawful under the circumstances. See Ashcroft v. al-Kidd, 563 U.S. 731, 735

(2011) (explaining two-part test for qualified immunity); Hines v. Youseff, 914

F.3d 1218, 1230-35 (9th Cir. 2019) (existing Valley Fever cases did not clearly

establish a “right to be free from heightened exposure to Valley Fever spores”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       17-15113